20-11563-scc        Doc 905       Filed 02/17/21 Entered 02/17/21 09:22:35                   Main Document
                                               Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                       Case No. 20-11563 (SCC)

                     Debtors.1                                  (Jointly Administered)


     ORDER EXTENDING THE EXCLUSIVE PERIODS WITHIN WHICH TO FILE
          A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF
       Upon the motion (the “Motion”)2 of Grupo Aeroméxico, S.A.B. de C.V. and its affiliates

that are debtors and debtors in possession in these proceedings (collectively, the “Debtors”), for

entry of an order (this “Order”), pursuant to section 1121(d) of the Bankruptcy Code, extending

the Exclusive Periods, as more fully described in the Motion; and the Court having jurisdiction to

consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and

the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and

consideration of the Motion and the relief requested therein being a core proceeding under 28

U.S.C. § 157(b); and venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and

1409; and due and proper notice of the Motion having been provided to the Notice Parties, and it

appearing that no other or further notice need be provided; and the Court having reviewed the

Motion and having determined that the legal and factual bases set forth in the Motion establish

just cause for the relief granted herein; and the Court having determined that the relief requested

is in the best interests of the Debtors, their estates, creditors, and all parties in interest; and upon



1
  The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction, are as
follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984; Aerolitoral, S.A.
de C.V. 217315; Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate headquarters is
located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P. 06500.
2
 Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the
Motion.
20-11563-scc     Doc 905     Filed 02/17/21 Entered 02/17/21 09:22:35              Main Document
                                          Pg 2 of 2



all of the proceedings had before the Court and after due deliberation and sufficient cause

appearing therefor;

IT IS HEREBY ORDERED THAT:

         1.    The relief requested in the Motion is hereby granted as set forth herein.

         2.    The Exclusive Filing Period is hereby extended by one hundred twenty (120) days

through and including Friday, June 25, 2021. The Exclusive Solicitation Period is hereby

extended by one hundred twenty (120) days through and including Tuesday, August 24, 2021.

         3.    This Order is without prejudice to the Debtors’ right to seek further extension of

the Exclusive Periods.

         4.    The contents of the Motion and the notice procedures set forth therein are good

and sufficient notice and satisfy the Bankruptcy Rules and the Local Bankruptcy Rules for the

Southern District of New York, and no other or further notice of the Motion or the entry of this

Order shall be required.

         5.    The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and enforcement of this Order.


Dated:    New York, New York
          February 17, 2021




                                                  /S/ Shelley C. Chapman
                                                THE HONORABLE SHELLEY C. CHAPMAN
                                                UNITED STATES BANKRUPTCY JUDGE




                                                2
